DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 26 May 2022, in response to the Office Action mailed 16 March 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The objections and the rejections under 35 U.S.C. 112 have been withdrawn due to the amendments filed.


Response to Arguments
Applicant’s arguments, see the remarks, filed 26 May 2022, with respect to the combination of Petropoulos/AAPA/Gates have been fully considered and are persuasive (see attached Interview Summary).  The rejections of claims 1-20 have been withdrawn. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches systems which predict a future mean and standard deviation for financial instruments, perform some action based upon value predictions, and some ML systems that use Hellinger Distance as a measure of accuracy.  However, none of the cited art, either alone or in combination, appears to teach all of using a DyBM to predict future mean and standard deviation of commodity data, measure the accuracy of the predictions using a Hellinger Distance, combine the predictions with the HD to determine future time periods to mark as trustworthy predictions, and to perform an action with the target commodity for the trustworthy time period(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128